Citation Nr: 9917010	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1955 to June 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1995 rating decision, in which the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
degenerative disc disease of the cervical spine.  At his 
September 1995 RO hearing, the appellant amended his claim to 
include the issues of service connection for lumbar and 
thoracic spine disability.  The RO adjudicated these claims 
in a November 1995 Hearing Officer's rating decision.

The Board notes that, by way of a telephone conversation with 
the RO in May 1999, the appellant withdrew his request for a 
hearing before a Member of the Travel Board.  See 38 C.F.R. 
§ 20.702(e) (1998).  The Board will proceed accordingly.

FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's disability of the 
lumbar, thoracic and cervical spines and his active service.

2.  The appellant's claim of entitlement to direct service 
connection for a back disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his back disability, to include 
his lumbar, thoracic and cervical spine, was incurred or 
aggravated during active service.  During his appearance 
before the RO in September 1995, he testified to experiencing 
very severe pain from the middle to the lower part of his 
back during active service.  He didn't recall any specific 
injury, but he did perform 21 parachute jumps during service 
and he did remember one backward landing in which he hit the 
back of his head and neck on a stump.  He informed infirmary 
physicians of his symptoms, but he never received any 
treatment.  Instead, he self- treated his back pain with bed 
rest when necessary.  He did indicate that he was scheduled 
for hospitalization for nasal surgery and back pain in 
approximately 1958, but his appointment was canceled due to 
renovations.  Post- service, he experienced nagging, 
continual back pain which he treated with aspirin.  His 
family doctors told him it was a muscular problem.  He first 
became aware of a neck problem 5- 7 years ago.  His wife 
testified to his complaint of back pain ever since they met 
during the summer of his discharge from service.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In a case where service records are presumed destroyed, the 
Board has a heightened duty to explain its findings of fact 
and conclusions of law.  O'Hare v. Derwinski, 1 Vet.App. 365 
(1991).  However, this heightened duty of review "does not 
lower the legal standard for proving a claim for service 
connection."  Russo v. Brown, 9 Vet.App. 46, 51 (1996).

Private medical records from Dillard Denson, M.D., reveal a 
diagnosis of mild degenerative disc disease (DDD) at C5- C6 
and C6- C7 with spondylosis in August 1989.  There was also a 
questionable far left lateral disc protrusion at C6- C7.  At 
that time, he reported a history of low- back pain since high 
school.  An August 1992 radiological examination revealed 
degenerative spondylosis of the lumbar spine with discogenic 
sclerosis at L4- L5 and L5- S1.  On VA examination, dated in 
December 1994, he reported a three to four year history of 
upper back pain.  X-ray examination revealed mild osteopenia 
of the thoracic spine manifested by anterior non- marginal 
osteophyte formation at T11- 12.  Thus, for purposes of a 
well groundedness analysis, the Board does not dispute the 
fact that the appellant currently manifests disability of the 
lumbar, thoracic and cervical spines.

Unfortunately, service medical records are unable to verify 
the appellant's complaint of in- service for back pain as 
they have presumably been destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis.  As stated 
above, he testified to experiencing middle to lower back pain 
and neck trauma in service, but he denied any in- service 
treatment.  Additionally, he has provided a copy of his 
orders to report for a March 1958 medical appointment at 5th 
General Hospital in Germany.  Although this appointment was 
canceled, he states that he was scheduled for treatment for 
his back.  For purposes of a well grounded analysis, the 
Board presumes the truthfulness of his assertions.  See King 
v. Brown, 5 Vet.App. 19, 21 (1993).

Nonetheless, upon reviewing the pertinent evidence, the Board 
fails to find any evidence of record which establishes a 
causal connection between the appellant's current back 
disability and his active service.  It is not until August 
1989, more than thirty years from his separation from 
service, that a disability of the cervical spine was 
diagnosed.  At this time, the appellant reported a history of 
low- back pain since high school.  A lumbar spine disability 
was first diagnosed in August 1992, and thoracic spine 
disability was first revealed at a December 1994 VA 
examination.  At the VA examination, he reported a three to 
four year history of upper back pain.  There is no medical 
opinion in the record that links his current lumbar, thoracic 
and cervical spine disability to his active service.

In this case, the appellant has provided his own opinion that 
his back disability was incurred or aggravated during 
service.  He testified to middle to lower back pain in 
service, and he testified to continuity of symptomatology 
since his separation from service.  The testimony of his wife 
corroborates his post- service complaints of back pain.  
However, these lay statements, while competent to describe 
the manifestations of his back problems over time, are not 
competent to speak to questions of medical diagnosis or 
etiology.  Grottveitt, 5 Vet.App. at 93.  Any linkage of his 
current symptomatology to that displayed in service requires 
opinion from a medical practitioner.  See Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1998) (medical 
expertise required to relate a current disability 
etiologically to post- service symptoms).

In view of the fact that the appellant fails to satisfy the 
Caluza requirement of medical evidence of a causal 
relationship, or nexus, between his current back disability 
and active service, the claim must be denied as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant's 
service medical records are presumed to have been destroyed 
in the 1973 fire at the National Personnel Records Center in 
St. Louis.  However, the missing records do not result in any 
prejudicial effect on his claim as he denies in- service 
treatment for back or neck problems.  Additionally, his 
assertions of middle to lower back pain and neck trauma 
during service have been presumed credible, as required by 
King.  He testified to post- service treatment with two 
private physicians, but it does not appear that these records 
are available.  He has not referenced any existing evidence 
which arguably would well ground the claim, and, therefore, 
VA has no further duty under 38 U.S.C.A. § 5103(a).


ORDER

Service connection disability of the lumbar, thoracic and 
cervical spines is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

